Common rules in the field of civil aviation security (debate)
The next item is the recommendation for second reading, on behalf of the Committee on Transport and Tourism, on the Council common position for adopting a regulation of the European Parliament and of the Council on common rules in the field of civil aviation security and repealing Regulation (EC) No 2320/2002 (14039/1/2006 C6-0041/2007 (Rapporteur: Paolo Costa).
rapporteur. - (IT) Mr President, Mr Barrot, ladies and gentlemen, I am disappointed that the 'Transport live night show' is not the Council's favourite, since it was the Council in particular that I wanted to address. I believe, in fact, that what I am about to repeat to my colleagues and the Vice-President of the Commission is well-known to them and I think they support my views, while we know that we have some problems with the Council.
Parliament has welcomed with great interest and considerable understanding the Commission's proposal to review the rules that attempt to tackle the problem of security with regard to any attack on airports, aircraft and the aviation system. The Commission has tackled the issue with great openness, keeping in mind that we are setting about performing an important task, namely the creation of a single security system that will reduce inconvenience for passengers and make it possible to increase security and organise ourselves better to achieve that aim.
I think I can say that we have also brought about some improvement by seeking to define the limits within which it is possible to authorise armed personnel on board and by attempting to resolve the technical problems of the difference between carrying standard cargo and mail, identify procedures for organising inspections in airports, and deal with many other technicalities.
We got stuck, however, on one problem with regard to which I have still not managed to understand the logic behind the Council's opposition. The issue is very simple: security is both a private matter and a public matter. Each of us, when we travel, wants to travel safely. When security can be affected by terrorist attacks, however, it is clearly in everyone's interests to defend ourselves collectively against such attacks.
In the United States, for example, this matter is considered to be an entirely public concern and the costs are borne wholly by the taxpayer. On this point, I would like to repeat the idea which we have already put forward - and which we continue to put forward, perhaps obstinately - that we should accept the principle that the costs of security ought to be borne both by the citizen who travels and by the States that are protecting themselves, not least in airports and in aircraft, particularly since all we were asking for was for this principle to be accepted, leaving each Member State free to decide how to balance the contributions from the two sources.
As a second principle, we were asking that the security costs borne by the citizens should be transparent and clearly defined, and as a third principle we were asking for a guarantee that every surcharge paid for security should be actually spent on security.
We only asked for these three principles to be accepted, and gave up on the interinstitutional agreement signed back in 2001, on the basis of which the Commission was supposed to put forward much more detailed proposals to tackle the problem of funding security, which would have then, obviously, been approved by the Council too. On this point we have not had a response and we have not been able to reach a conclusion.
I hope that, if the Chamber cannot recreate the unanimous vote in committee tomorrow, it can at least provide a substantial majority that will demonstrate not the power but the good will of Parliament to find a real solution to the problem for all European citizens.
I would like to stress the fact that unfortunately security is a subject that we will have to live with. Hiding our heads in the sand and pretending that the funding problem does not exist is not a response worthy of the times, the problem and our expectations. We therefore fully back more technically sophisticated organisation on the security front, but we ask that this issue be resolved, at least in principle. If we succeed in achieving this objective as soon as possible, I think that we will certainly have acted in the interest of our citizens.
Mr President, Mr Costa, it is true that this proposal is important. The fight against the terrorist threat clearly remains a priority for all the European Union institutions. Aviation security requires constant adaptation. We need to continue to seek ways to provide greater, effective protection for European citizens. We need to draw lessons from experience and to reconcile the demands of security with the operational necessities of the parties involved: the administration responsible for the implementing rules, airport managers, airlines and, of course, passengers.
The existing regulatory framework on aviation security was established after the attacks of 11 September 2001. It was developed as a matter of urgency, which probably explains the excessively detailed nature of the annex to Regulation (EC) No 2320/2002. The prescriptive and detailed nature of this annex is a handicap that prevents us from introducing new, more effective, technologies or from providing security systems better adapted to the actual risks to be accounted for. Finally, it does not allow us to fill the regulatory gaps concerning air freight and the handling of flights from third countries. Therefore, this new proposal, the purpose of which is to replace Regulation (EC) No 2320/2002 with a new regulation that is better because it is both simpler and clearer, is obviously altogether desirable.
The adjustment of the rules on aviation security will improve the protection of citizens; it will make it possible to satisfy the legitimate interests of stakeholders because there will be a better balance between the risks to be taken into account and the extent of the checks to be carried out. I admit, Mr President, ladies and gentlemen, that I would have preferred this proposal to have been adopted at first reading. This delay is all the more regrettable when one realises, as I am doing today, that Mr Costa's draft report completely validates the necessity for this initiative, and we agree, Mr Costa, with most of the actual operational suggestions.
Mr President, I come now to the amendments that have been tabled. More than half take up the amendments adopted by Parliament at first reading. Obviously, the Commission's position remains identical with regard to them.
I should like to make a few comments regarding some of the new amendments that have been tabled. Firstly, Amendment 46 seems timely to me. It will allow the Commission to cooperate more closely with the ICAO for the purpose of exchanging information and mutual support in connection with audits and inspections. Therefore, Mr Costa, we welcome the approach set out in this amendment.
Amendment 33 includes a sunset clause for all the implementing measures that are to be reexamined after six months. However, in a joint declaration annexed to the new decision on comitology, Parliament and the Council have nonetheless recognised that good legislation demands that the executive powers conferred on the Commission should be without time constraints. I do, of course, understand the argument whereby a text that has come into force as a matter of urgency subsequently has to be reexamined, but nonetheless I am worried. The systematic application of this principle could cause legal uncertainty, and the aviation sector may then be led to amend its procedures or to create new ones with disastrous consequences for the effectiveness of the procedures, passenger information and costs. That is why I would prefer to reject Amendment 33 as it stands. Having said that, I am inclined to accept the inclusion of a commitment to revise the text.
I shall take advantage of this opportunity to emphasise that the Commission constantly reviews the good functioning of measures adopted and that it does not hesitate to amend them if necessary. Last week, as part of a half-yearly review, the Commission postponed by a year the introduction of a restriction on the size of hand luggage in order to be able to review the merits of this measure and, if necessary, to ensure that operators are better prepared to implement it.
Amendment 37 gives Member States the opportunity not to implement measures that they consider to be disproportionate. This provision, if it were adopted, could undermine the system of EU-wide harmonised basic standards on aviation security. We would be in danger of going backwards, to a patchwork of 27 uncoordinated national regulatory systems, and of reducing to nothing five years of work towards harmonisation. This amendment is also liable to undermine the system of 'one-stop security' for intra-Community flights.
A series of amendments - Amendments 10, 67, 77, 79 and 81 - is intended to make it easier to draw up security agreements with third countries. The intention of these amendments is good, but unfortunately they are not linked with a mandate. They have the effect of making the task more difficult, contrary to their objective. Therefore, we must reexamine chapters 4 and 5 of the annex to the proposed regulation on the basis of the Council's common position, in order to ascertain the aspects on which the Commission could reach an agreement. These amendments, however, do not seem to me to be necessary to achieve the intended objectives. That is why the Commission would prefer to reject them.
Mr Costa, you have identified, for the Council in particular, what the main stumbling block is: namely, funding for security in the field of aviation. Clearly, this is an important debate. For my part, I shall content myself with a more pragmatic approach to this issue. Europe needs an instrument that helps ensure that standards adopted in relation to aviation security are implemented in accordance with rules guaranteeing fair conditions of competition. This level playing field must apply both within the European Union but also with regard to global competitors
Having said that, it is true: who pays the bill? I should like to take as an example one proposed amendment. It says that Member States that introduce security procedures that are more numerous and more stringent than those required by European Union legislation should indemnify the operators for the extra costs that those stricter measures entail. I understand very well the underlying logic of this viewpoint. It is also true that the Commission has a tool in this field, and that is the Treaty rules on State aid. Therefore, we ourselves will look at how these rules can be used properly in the context of the financial support measures for service providers in the field of aviation security.
I fully understand what Mr Costa said in his address to the Council. I should like, however, to draw Parliament's attention to the drawbacks of a delay in introducing an improved technical regulation on aviation security. There is somewhat of a danger that we will take this draft Community regulation as a kind of hostage against the financial decisions to be taken at Member State level. I would therefore like it if Parliament were to separate the technical standards of the security funding issue in order to clear the way for the swift implementation of a better regulation. That is my wish, but the decision is yours.
on behalf of the PPE-DE Group. - Mr President, firstly I would like to make one point. I would like to put on record my objection to legislation of such importance to European citizens being put on the agenda in the late evening. It seems to be common practice that codecision legislative proposals are discussed when the fewest MEPs and members of the public are present, and that is wrong.
The core issues being discussed in this graveyard slot are the revisions to the 2001 aviation security rules, which are very much welcomed. Having common regulations on this issue, as well as a common interpretation of the rules around all of the EU's airports, means that security and passenger safety can be improved at a time when it is most needed.
However, we cannot expect the travelling public to have to foot the bill yet again. I refer here to short-term special security measures such as the ones we saw last year at Heathrow airport in London. These measures are a direct result of Member State decisions and therefore should be funded by general taxation, not by the passenger, who is already fleeced when travelling by air. This issue has been the most contentious with Council. Parliament, however, stands united. This should send a strong message that the issue is not for negotiation.
Also, when looking at our previous aviation security legislation, we see that problems have developed, especially in the context of implementation. As we say, the devil is in the detail. For example, tons of in-transit duty-free goods are being confiscated from consumers. I now hear that this issue is being addressed and that the Commission will be coming forward with proposals to alleviate this problem. I must pay tribute to Commissioner Barrot and to Commission President Barroso for taking action here and I hope to see Commission officials follow their political lead and come up with speedy and workable solutions.
I must also insist that Parliament be kept informed of developments in this and other areas, as it is MEPs who have to answer to their citizens when things start to go wrong at Europe's airports. I do not want to see a delay to the implementation of these proposals over relatively minor issues.
To conclude, we must not play politics with passenger safety.
on behalf of the PSE Group. - (NL) Mr President, I should like to start, on behalf of my group, by thanking the rapporteur for the good work, and express our support for the strategy he has proposed, namely to stand firm as long as the Council refuses to change its position. The issue in question is an important one for Europe's citizens, and Parliament has its role to play.
For my group, there are two key aspects in the negotiation process. Firstly - and this is something to which the rapporteur has already made reference - anything related to funding. Let me give you a brief outline. There is, actually, not a problem with regard to funding the measures that are issued by the notorious committee of experts, because it is only logical that industry, passengers and the government should all contribute towards the costs. What is important is that this is done transparently, that, in other words, the consumer is informed of the cost of safety, and that what is set aside in terms of safety costs is also actually spent on safety and not on something else. There is, of course, the problem of additional costs which, as we see it, should be covered by the states, provided we can assume that the safety measures are of a high level and are commensurate to everyone's safety.
A second aspect, which is not unimportant either, Commissioner, is democratic control. You have to understand that we can hardly give this committee of experts some kind of carte blanche. It is not that we are in any doubt as to their competence, but when these measures have such an impact on the way our citizens move, then we have a duty to do our job, namely to check whether the decision is sound, whether it is proportionate to the threat, whether it is efficient, whether the people are sufficiently informed, etc.
This is why we would like to find a way of assessing these things and the impact they will have. We have tabled an amendment to this effect. We are prepared to thrash this out in a debate, but I think it is important that in the ultimate scheme, Parliament has a role to play.
I should like to make one final point, Commissioner, and it is that a few weeks ago, you announced that an evaluation of the liquids regulation was in the offing. I should now like to ask you when we can expect it.
on behalf of the GUE/NGL Group. - (CS) Ladies and gentlemen, first of all I should like to pay tribute to the work of the rapporteurs. The document before us is a complex one and it was certainly not easy to seek and find compromises, as the debate has ultimately demonstrated. Despite this, the report that has emerged is in my view a solid one, and as a shadow rapporteur I should like to thank both the translators and my colleagues for their cooperation.
I feel that it is possible to support the report in principle, although it does contain around four issues on which, following consultation with a number of experts, I still have reservations, and about which I should like to speak in more detail.
First and foremost is the question of the funding for safety measures in the area of civil aviation, as has already been mentioned. I feel that it would be difficult to resolve the funding issue within the framework of this regulation. For example, in the case of road and rail transport it took a parallel directive to resolve similar issues. In the case of civil aviation we do not have an adequate statutory act and we are proposing a different course of action.
Another controversial part of the report is, in my view, the proposals on incorporating transparency of the cost of safety into the price of plane tickets. This is difficult to accomplish because companies selling plane tickets do not have the necessary overview of security costs for airports. Those who do know what the costs are incorporate them into airport fees. Similarly problematic is the use of the expression 'that protect the safety of civil aviation'. This phrase applies mainly to the protection of civil aviation from terrorism, which is important but forms only part of the package of measures on protection against unlawful acts. I believe that there is a danger of inaccurate interpretation here and of the problem being narrowed to include only terrorism, whereas there are many other unlawful acts in the area of civil aviation.
In referring to the controversial points of the report before us I would not like in any way to call into doubt the overall quality of the work and of the document as a whole. I will conclude, however, by warning that Amendments 4 and 45 will lead to the Commission's position being very much strengthened, which, in my opinion, is not necessary at this time.
Ladies and gentlemen, I am aware that these comments include more than the usual level of detail, which is due to the fact that the proposal has, to a certain extent, the character of a technical regulation, the objective of which is to establish basic parameters for safety standards in the area of civil aviation. I have attempted therefore not only to incorporate these into the proposed Amendments but also to express my views as a former pilot, where I considered it necessary, in respect of the document as a whole.
(DE) Mr President, Mr Vice-President, my group stands four-square behind the rapporteur.
Let us make no bones about this. Our Parliament reminded the Member States back in 2002 that they had to meet their share of the cost of measures for the protection of public safety and order. We asked you to formulate a strategy for resolving the issue of funding the security measures without distorting competition between airports. You then presented a report, but in that report you neither said, 'Here is a way we could resolve the issue without distorting competition', nor did you say there was no point in making a proposal. So we still await a proposal. We told the Council last year that we expected it to acknowledge clearly its financial responsibility. It stated once more that it was not prepared to do so. We are no longer prepared to play these games, which have been going on since 2002, in other words for five long years.
There is no real pressure to carry out this revision, because you were able to enact the basic regulations we now have - the measure regarding liquids in hand baggage being the prime example - on the strength of these rules. I am not entirely sure whether this measure will remain in place for long. There is no reason to say that it has to be scrapped now because it is blocking some other security measures. If you want to propose new security measures, bring them before Parliament. We are open to new proposals.
What we mean is that, besides the issue of liquids in hand baggage, on which the Committee on Transport and Tourism is to hold a hearing, we must tackle risk analysis as a matter of priority, and I hope we can do that together with you. I have serious doubts as to whether the present Regulation actually enhances security or whether it is too heavy-handed. But let us discuss that openly. Please do not say, 'The intelligence people have information that they cannot pass on to us'. We have a responsibility to the public to provide straight answers. Your departments, and more particularly those of the Council, must be prepared to lay their cards on the table, for we will no longer tolerate the present tactics.
(DE) Mr President, Commissioner, the revised version of Regulation 2320/2002 is good and should be applied as quickly as possible.
First of all, let me make two points about the sunset clause. We are confronted here with a dilemma. No politician, and indeed no civil servant, will take responsibility for rolling back inefficient security structures. Accordingly, the burden of proof must lie with those who seek to extend an implementing regulation and not with those who want to let it expire. That is the main argument.
Secondly, there is sometimes a need to respond very quickly, as you did in the case of the liquids, but the fact is that the risk assessment and cost analysis must follow, so that the process takes its right and proper course. The sunset clause is also a good means to this end.
Now to the main issue, the dispute about funding. We should refocus on the problem that exercised us at the beginning, namely how we can eliminate distortions of competition and obtain transparent and, as far as possible, uniform funding models in Europe. The Commission must intervene here in a mediating role. We should not focus so sharply on the question whether taxpayers or passengers should foot the bill. That discussion, I believe, has become unproductive and no longer addresses the real issue. We need proposals on ways to achieve transparent funding models in Europe that are as uniform as possible.
Mr President, while there is a lot of huffing and puffing about aviation security and its restrictions on international travel and inconvenience to passengers, the reality is that there is a real international security problem. 9/11 did happen; thousands of people died. The threat to British aviation was a real and not an imaginary threat. The people who perpetrated 9/11 as well as those responsible for the foiled attack on Britain are not only still in existence but they have also publicly stated that they intend continue their campaign of international terrorism.
Let us be real. The Committee on Transport and Tourism and the Council have a common cause here, and what is it? It is the protection of the aviation sector and the protection of the millions of passengers who travel annually. Looking at the standoff between the Council and the Committee on Transport and Tourism, one would imagine that we had a polarisation of two ends of the planet, representing two different interests, instead of two parallel political participants here in Europe who are supposedly looking after the common interest of the travelling public.
If there is to be conciliation, let us get on with it right away. What is needed is a civil aviation security agreement that guarantees security and safety. What is needed is a civil aviation security agreement that allows individual Member States to decide to opt out of certain proposed measures such as the sky marshals. What is needed is a commonly agreed set of measures designed for passenger security which - and this is a crucially important point - firstly, will be subject to a review every six months, secondly, to see if they are successful, thirdly, if they need modification and fourthly, how much they cost.
What is not needed is the kind of standoff that we are debating here this evening. We all have one common cause - passenger security- so let us get on with it. Is it any wonder that the people of Europe are, to put it mildly, sceptical about the way we operate in this Parliament when we have this kind of standoff between the Commission on the one hand, the Council on the other and Parliament, while we all have a common cause?
Mr President, I would also like to commend Mr Costa on his report. As he said in his introduction, we all want to travel safely and securely.
Both Mr Higgins, just now, and Mr Bradbourn, before him, referred to the alert over liquids in the UK last summer. Unlike Mr Jarzembowski, most of us think that this threat is not just ever-present, but that it is one that is changing all the time. We cannot let up or compromise where aviation safety and security is concerned. European countries need to work together to achieve the highest possible standards, and yes, that does mean that some countries may wish to go further and put additional measures in place.
But on other aspects passengers are confused. Why are some airports seemingly more secure than others? Why is there no European agreement yet on hand baggage allowances - on what is permitted and what is not? Mr Barrot, you said that we need to guarantee that safety rules are applied, and that is crucial. But you also spoke about fair competition, and I am not sure where competition comes into this debate. Competition could mean compromise and, as others have said, there is no compromise when talking about aviation security. We all have to work together in this field.
(DE) Mr President, we all want the highest possible standards. The only question is who should decide what will guarantee the highest possible level of security. To a certain extent, all of us here can regard ourselves as experts, simply because we are almost daily air travellers.
One thing we do know is that every single one of us can easily circumvent the new rules on liquids at any checkpoint. What is on the table here is a placebo, designed to ensure that people feel safe but certainly not increasing security. That is the real problem. We have to tackle it, which is the purpose of the two amendments tabled by Mr Stockmann and myself, through which we seek to ensure that this House debates what constitutes a genuine security-building measure and what is merely a placebo.
On this point we can truly regard ourselves as experts, and so we say in all clarity that, six months after the introduction of this provision, we have no need of special rules; what we need is a more rational consideration of this issue than it has previously been given. In actual fact, what we have here is a kind of extraterritorial US law, enacted jointly with Britain. That is how we see it. The British or even the American tail is wagging the European dog. That will not do.
We therefore call for the most rapid possible review, and if that review does not result in a real increase in security, the measures must be allowed to expire. That would compel us all to think seriously again about real potential remedies to the present problem.
Mr President, I should like first of all to thank all of the speakers and, in particular, to thank Mr Costa for his report. It is clear that a better balance between security demands and operational aspects is a real challenge for all of us. That is why we need a new framework regulation that is simpler and more flexible; I must insist on that.
I am going to answer a few questions before turning to financing. Mr El Khadraoui, the Commission is endeavouring to keep the European Parliament regularly informed of developments, and in a few days' time you will have a hearing of experts, for which Mr Costa has kindly taken the initiative. I believe that this is the right method for trying to understand and to have some information from those who were behind these provisions.
Mr Bradbourn, I must say to you that we are actively working on the problems relating to duty free goods. I hope that, in a few weeks' time, I will be able to give you some answers on this point. He is not here, but I am speaking to all Members.
I come now to the problem of funding. Firstly I should like to say that I understand very well the position of the Commission and of Mr Costa. I think first of all that we must try to avoid distortions of competition. That seems perfectly logical to me. I realise, like Mr Jarzembowski, that we have to try to find a compromise. Nonetheless, together with the Council, we have to take account of the finance ministers. The transport ministers do not entirely lay down the law in this field. That, then, is where we come up against a problem.
What stays in my mind from this discussion between us, is your desire for transparency over the cost of security. On that point, I cannot contradict you. I think, in fact, that it is essential for the cost of security to be made transparent; this should at least be a first stage. What I can say to you is that we need this regulation, as I have explained to you. I would not want all that to fall apart because of a total lack of understanding on both sides between the Council and Parliament. That being so, the Commission will play its role as mediator and we shall try, as far as is possible, to find a solution, Mr President, because, in the field of security, we must have the right tools and the appropriate tools.
That is why I am insisting somewhat on the adoption of this revised proposal, recognising at the same time the validity of Parliament's approach, which, on the subject of funding, requires greater transparency, more fair competition and, insofar as is possible, an effort towards harmonisation on the part of the Member States.
The debate is closed.
The vote will take place on Wednesday at 11.30 a.m.
Written statements (Rule 142)
in writing. - (FR) The Commission proposal introduces provisions that will enable definite progress to be made in the area of aviation security. The issue of funding for these security measures has not been mentioned, however.
The amendments that we have adopted within the Committee on Transport and Tourism solve this problem and provide justified and balanced provisions.
It would not be fair to allow the whole burden of the cost of security measures to be passed on to air passengers. It is desirable to avoid overburdening financially the users who already pay very high taxes on flight tickets.
That is why in my opinion we should support the proposal for mixed funding of security measures, that is, by the Member States and by users, and for funding of the more stringent measures to be made the responsibility of the Member States, and of them alone.
Furthermore, I support Amendment 33, which makes extending security measures dependent upon a thorough assessment of the risks, costs and impact of these measures.
One cannot apply indefinitely security measures that cause great inconvenience to passengers, such as the restrictions on liquids in hand baggage, without examining closely whether they are still appropriate and their consequences for travellers.
in writing. - Aviation security issues are of the utmost importance to our safety and need to be dealt with in a swifter manner than has so far been the case. A common minimum standard of security is needed not only because of the real threat of aviation crime, but also for the perceived threat that a lack of security shows the public.
It is essential that Member States pay for the cost of new security mechanisms and short-term special measures. Passengers should not need to pay for security. Smaller regional airports might have a hard time paying for new expensive measures, while airlines cannot be asked to increase their ticket prices. This is not a matter of passengers paying for the privilege of safety (this is no privilege but a given right), it is a matter of states keeping aeroplanes from crashing into populated areas on the ground.
An effective evaluation of the measures we put into place is essential. Some measures might turn out to be superficial; others might need to be more efficient. New mechanisms might need to be put into place.